NO. 07-06-0182-CR
				                  07-06-0183-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MARCH 27, 2007
______________________________
 
LORREN DEAN ROBY, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

NO. 6869, 6870; HONORABLE DAVID L. GLEASON, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
	Appellant Lorren Dean Roby appeals his convictions for the felony offenses of
aggravated sexual assault and indecency with a child.  We agree with appointed counsel's
conclusion that the record in these companion appeals fails to show any meritorious issue
which would support either appeal and affirm the trial court's judgments.  
	In two separate indictments appellant was charged with touching the genitals of the
victim on one occasion and penetrating the same victim's sexual organ in a separate event.
The offenses were alleged to have occurred approximately one month apart.  The charges
were consolidated for trial (1) and appellant pled not guilty to each.  The jury found him guilty
on both counts as alleged in the indictments.  The jury assessed punishment at 20 years
confinement on the charge of indecency with a child and 60 years confinement on the
aggravated sexual assault charge.  The trial court rendered judgments in conformity with
the jury's verdicts and ordered the sentences to run concurrently.   
	Appellant's counsel has filed a motion to withdraw and a brief in support pursuant
to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), in which he
represents he has searched the record and in his professional opinion, under the
controlling authorities and facts of the case, there is no reversible error or legitimate
grounds for appeal.  Counsel has informed appellant by letter of his right to review the trial
record and to file a pro se response.  Johnson v. State, 885 S.W.2d 641, 645
(Tex.App.-Waco 1994, pet. ref'd).  By letter this court also notified appellant of his
opportunity to submit a response to the Anders brief and motion to withdraw filed by his
counsel.  Appellant has not filed a brief or other response.  Nor has the State filed a brief
in either appeal. 
	In conformity with the standards set out by the United States Supreme Court, we will
not rule on the motion to withdraw until we have independently examined the record.
Nichols v. State, 954 S.W.2d 83, 86 (Tex.App.-San Antonio 1997, no pet.).  If this court
determines the appeal has merit, we will remand it to the trial court for appointment of new
counsel.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). 
	Counsel's brief lists two potential issues.  The first discusses the procedural history
of the case finding the record fails to show reversible error.  The second issue recites the
standards by which claims of ineffective assistance of counsel are reviewed.  Without
discussing trial counsel's performance, appellate counsel concludes no error is shown in
the record.  Our review of counsel's brief and the record convinces us that appellate
counsel conducted a review of the record.  
	We have also made an independent examination of the entire record to determine
whether there are any arguable grounds which might support the appeal.  See Stafford,
813 S.W.2d at 511.  That record shows trial counsel's performance was not deficient.  It
shows he was thoroughly familiar with the facts of the case, actively cross-examined
witnesses and successfully advanced objections.  We agree the record presents no
meritorious grounds for review.  We grant counsel's motion to withdraw, and affirm the
judgment of the trial court in each case.

							James T. Campbell
							         Justice



Do not publish.
1.  Two additional counts had been consolidated for trial but the State dismissed
those counts, alleging offenses against another victim, before the case was submitted to
the jury.


se"
   UnhideWhenUsed="false" QFormat="true" Name="Subtitle"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







                                                            NO.
07-10-0185-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           NOVEMBER
3, 2010
                                            ______________________________
 
                                               OMAR
GUERRERO, A.K.A. JUAN 
GUERRERO
A.K.A. SALVADOR GUERRERO,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE
STATE OF TEXAS, 
 
                                                                                                            Appellee
 
_________________________________
 
                       FROM
THE 108TH DISTRICT COURT OF POTTER COUNTY;
 
                      NO.
59,732-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                                           _______________________________
                                                                              
                                                    On
Abatement and Remand
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.




Omar Guerrero a.k.a. Juan Guerrero a.k.a. Salvador
Guerrero, appellant, appeals a conviction for the offense of aggravated robbery
and a sentence of ten years confinement in the institutional division of the
Texas Department of Criminal Justice and a fine of $10,000.  Appellant timely perfected this appeal by
filing a notice of appeal on May 5, 2010. 
The clerks record was filed on July 13, 2010, and the reporters record
on September 20, 2010.  Appellants brief
was due on October 18, 2010.  On October
25, 2010, this Court received a motion to withdraw from appellants counsel,
stating that there was a conflict with appellants victim, who is also a client
and relative.
Consequently, we abate the appeal and
remand the cause to the 108th District Court of Potter County (trial court) for
further proceedings.  Upon remand, the
trial court shall undertake those proceedings necessary to determine the
following:
1.           
whether
appellant is indigent; 
 
2.           
whether
appellant desires to prosecute the appeal;
 
3.       whether appellant is entitled to the appointment of an
attorney due to his indigency. 
 
 
The trial court is also directed to
enter such orders necessary to address the aforementioned questions.  So too shall it include its findings on those
matters (including the name, address, and phone number of any attorney it may
appoint to represent appellant in this appeal) in a supplemental record and
cause that record to be filed with this court by December 3, 2010.  Should further time be needed to perform
these tasks, then same must be requested before December 3, 2010.  
It is so ordered.
                                                                                    Per
Curiam
Do
not publish.